DETAILED ACTION
Claims 1-4, 8, 11 and 13-26 are pending. Claims 1-4, 8, 11 and 13-19 are amended. Claims 5-7, 9-10 and 12 are cancelled. Claims 20-26 are new. Claims 29-34 are withdrawn.

Specification
The replacement drawings were received on 11/20/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
Previous rejection under 35 USC 112, second paragraph, is withdrawn in view of Applicant’s amendment filed 11/20/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 14 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by BARBER et al. [US Patent Application Publication Number 2005/0088181 A1; hereinafter “BARBER”].
Regarding claim 14, BARBER teaches an apparatus comprising:
a plurality of antennas of a wellbore tool (figure 6 – 0052): 
(electronic module 601 – 0052):
select two antennas of the plurality (axial array, triaxial arrays – 0052) as a deep measurement transmitter and receiver pair to perform one or more deep measurements (spacings may be selected to provide desired depth of investigation – 0054) (figure 7, shallow, deep – 0055, 0056); and
select two antennas of the plurality (axial array, triaxial arrays – 0052) as a shallow measurement transmitter and receiver pair to perform one or more shallow measurements (spacings may be selected to provide desired depth of investigation – 0054) (figure 7, shallow, deep – 0055, 0056); and 
a data processing unit to process data from the one or more deep measurements and the one or more shallow measurements to generate a look-ahead signal with at least reduced contributions from regions adjacent to sides (invaded/uninvaded zones) of the wellbore tool (0055 and 0056) (invasion profile – 0052).

Allowable Subject Matter
Claims 1-4, 8, 11, 13 and 20-26 are allowed.
Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner's statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Seydoux et al. [US Patent Application Publication Number 2011/133740 A1], fails to anticipate or render obvious select at least two of the plurality of antennas as a first transmitter antenna and a first receiver antenna of a transmitter and receiver antenna pair, wherein the control unit selects the at least two antennas based on their tilt angles at least reducing signals from layers between the first transmitter antenna and the first receiver antenna, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 20 is allowed because the closest prior art, Seydoux et al. [US Patent Application Publication Number 2011/133740 A1], fails to anticipate or render obvious selecting a first transmitter antenna with a first tilt angle and a first receiver antenna with a second tilt angle as a first transmitter and receiver antenna pair, wherein selecting the first transmitter antenna and the first receiver antenna is based on the first tilt angle and the second tilt angle reducing contributions to a shallow measurement signal from regions between the first transmitter antenna and the first receiver antenna; selecting a second transmitter antenna with a third tilt angle and a second receiver antenna with a fourth tilt angle as a second transmitter and receiver antenna pair, wherein selecting the second transmitter antenna and the second receiver antenna is based on the third tilt angle and the fourth tilt angle reducing contributions to a deep measurement signal from regions between the second transmitter antenna and the second receiver antenna, in combination with all other limitations in the claim(s) as defined by applicant.

Response to Arguments
Applicant's arguments with respect to claim 14 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY NGON/
Primary Examiner, Art Unit 2862